 



Exhibit 10.5
Execution Copy
Confirmation of OTC Warrant Transaction

     
Date:
  November 9, 2006
 
   
To:
  General Cable Corporation (“Counterparty”)
 
   
From:
  Credit Suisse International (“Dealer”)

Dear Sir / Madam:
     The purpose of this letter agreement (this “Confirmation”) is to confirm
the terms and conditions of the above-referenced transaction entered into among
Counterparty, Credit Suisse International and Credit Suisse, New York branch
(the “Agent”) on the Trade Date specified below (the “Transaction”). This
Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below.
     The definitions and provisions contained in the 2000 ISDA Definitions (the
“Swap Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions” and, together with the Swap Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc., are incorporated into this Confirmation. In the
event of any inconsistency between the Swap Definitions and the Equity
Definitions, the Equity Definitions will govern, and in the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern. References herein to a “Transaction” shall be deemed to be
references to a “Share Option Transaction” for the purposes of the Equity
Definitions and to a “Swap Transaction” for the purposes of the Swap
Definitions. For purposes of this Transaction, “Warrant Style”, “Warrant Type”,
“Number of Warrants” and “Warrant Entitlement” (each as defined below) shall be
used herein as if such terms were referred to as “Option Style”, “Option Type”,
“Number of Options” and “Option Entitlement”, respectively, in the Definitions.
     This Confirmation evidences a complete binding agreement between you and us
as to the terms of the Transaction to which this Confirmation relates. This
Confirmation (notwithstanding anything to the contrary herein), shall be subject
to, and form part of, an agreement in the 1992 form of the ISDA Master Agreement
(Multicurrency Cross Border) (the “Master Agreement” or “Agreement”) as if we
had executed an agreement in such form (but without any Schedule and with
elections specified in the “ISDA Master Agreement” Section of this Confirmation)
on the Trade Date. In the event of any inconsistency between the provisions of
that Agreement and this Confirmation, this Confirmation will prevail for the
purpose of this Transaction. The parties hereby agree that the Transaction
evidenced by this Confirmation shall be the only Transaction subject to and
governed by the Agreement.
     The terms of the particular Transaction to which this Confirmation relates
are as follows:
General Terms:

     
Trade Date:
  November 9, 2006
 
   
Effective Date:
  November 15, 2006 (the “scheduled Effective Date”) subject to cancellation of
the OTC Warrant Transaction prior to 5:00 p.m. (New York City time) on such date
by the Counterparty or Dealer. In the event of such cancellation, all payments,
if any, previously made hereunder shall be returned to the person making such
payment, including the Premium, and, in the event of a cancellation by
Counterparty or a cancellation by Dealer for the reason that, due to events
occurring after the time of execution of this Confirmation, it has become
commercially impracticable for Dealer to perform its obligations under

1



--------------------------------------------------------------------------------



 



Execution Copy

     
 
  the Transaction, Counterparty shall pay Dealer an amount equal to the product
of (a) the Number of Warrants and (b) 0.30 multiplied by an amount equal to the
excess, if any, of the closing price of the Shares on the Effective Date over
the closing price of the Shares on the Trade Date (the “Break Expense”);
provided that in no event shall the Break Expense exceed the product of 15%
times U.S.$7,000,000. Dealer and Counterparty agree that actual damages would be
difficult to ascertain under these circumstances and that the amount of
liquidated damages resulting from the determination in the preceding sentence is
a good faith estimate of such damages and not a penalty. Failure by a party to
deliver the documents specified to be delivered by it in paragraph (b) under
“Delivery Requirements” below at or prior to 5:00 p.m. (New York City time) on
the scheduled Effective Date shall (unless waived by the other party) be deemed
to be a cancellation by the party failing to deliver.
 
   
Warrant Style:
  European
 
   
Warrant Type:
  Call
 
   
Seller:
  Counterparty
 
   
Buyer:
  Dealer
 
   
Shares:
  Shares of common stock, $0.01 par value, of Counterparty (Security Symbol:
“BGC”).
 
   
Number of Warrants:
  938,196
 
   
Daily Number of Warrants:
  For any day, the unexercised Number of Warrants on such day divided by the
remaining number of Expiration Dates (including such day) and rounded down to
the nearest whole number, with the balance of the Number of Warrants exercised
on the final Expiration Date.
 
   
Warrant Entitlement:
  One (1) Share per Warrant
 
   
Strike Price:
  $76.00
 
   
Premium:
  $10,697,400
 
   
Premium Payment Date:
  The Effective Date; provided no cancellation of the OTC Warrant Transaction
has occurred prior to 5:00 p.m. (New York City time) on such date.
 
   
Exchange:
  New York Stock Exchange
 
   
Related Exchange(s):
  All Exchanges
 
   
Full Exchange
Business Day:
  A Scheduled Trading Day that has a scheduled closing time for its regular
trading session at 4:00 p.m. (New York City time) or the then standard closing
time for regular trading on the Exchange and is not a Disrupted Day.
 
    Procedures for Exercise:
 
   
Expiration Time:
  11:59 p.m. (New York City time).

2



--------------------------------------------------------------------------------



 



Execution Copy

     
Expiration Dates:
  The fifteen (15) consecutive Full Exchange Business Days beginning on and
including February 13, 2014 each shall be an Expiration Date for a number of
Warrants equal to the Daily Number of Warrants on such date.
 
   
Exercise Dates:
  Each Expiration Date
 
   
Automatic Exercise:
  Applicable; provided that Section 3.4(a) of the Equity Definitions shall apply
to Net Physical Settlement; and provided further that, unless all Warrants have
been previously exercised hereunder, a number of Warrants for each Expiration
Date equal to the Daily Number of Warrants for such Expiration Date shall be
deemed to be automatically exercised.
 
   
Counterparty’s Telephone Number and Telex and/or Facsimile Number and Contact
Details for purpose of Giving Notice:
   
 
  General Cable Corporation
 
  4 Tesseneer Drive
 
  Highland Heights, KY 41076-9753
 
  Attention: Brian J. Robinson
 
  Senior Vice President, Controller and Treasurer
 
  Facsimile No.: (859) 572-8441
 
  Telephone No.: (859) 572-8483
 
   
 
  General Cable Corporation
 
  4 Tesseneer Drive
 
  Highland Heights, KY 41076-9753
 
  Attention: Robert J. Siverd
 
  Executive Vice President, General Counsel and Secretary
 
  Telephone No.: (859) 572-8890
 
  Facsimile No.: (859) 572-8444
 
   
Valuation:
   
 
   
Valuation Dates:
  Each Exercise Date
 
   
Settlement Terms:
   
 
   
Settlement Price:
  For each Valuation Date, the Volume Weighted Average Price of the Shares
(“VWAP”) calculated from 9:45 a.m. to 3:45 p.m., as observed on the Bloomberg
“VAP” Page. Section 6.3(a) of the Equity Definitions is hereby amended by
replacing the words “during the one hour period that ends at the relevant
Valuation Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out
Valuation Time, as the case may be” with the following words: “prior to 3:45
p.m. on the relevant Valuation Date”.
 
   
Settlement Method:
  Net Physical Settlement only.
 
   
Net Physical Settlement:
  Subject to “Covenants relating to Net Physical Settlement” below, Counterparty
shall deliver to Dealer on the Settlement Date a number of Shares (the
“Delivered Shares”) equal to the Share Delivery Quantity, provided that in the

3



--------------------------------------------------------------------------------



 



Execution Copy

     
 
  event that the number of Shares calculated comprises any fractional Share, the
Share Delivery Quantity shall be rounded up or down to the nearest integral
number of Shares.
 
   
Share Delivery Quantity:
  For each Exercise Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Physical Settlement Amount for such Exercise Date
divided by the Settlement Price on the Valuation Date in respect of such
Settlement Date.
 
   
Net Physical Settlement Amount:
 
For any Exercise Date, an amount equal to the product of (i) the Number of
Warrants being exercised on the relevant Exercise Date, (ii) the Strike Price
Differential for such Exercise Date and (iii) the Warrant Entitlement.
 
   
Strike Price Differential:
  For any Valuation Date, (i) if the Settlement Price is greater than the Strike
Price, an amount equal to the excess of such Settlement Price over the Strike
Price for such Valuation Date or (ii) if such Settlement Price is less than or
equal to the Strike Price, zero.
 
   
Settlement Date:
  Settlement with respect to each Exercise Date shall occur on the third (3rd)
Full Exchange Business Day following the final Valuation Date, provided that
Dealer shall have the right to request by prior written notice to Counterparty a
Settlement Date with respect to any Exercise Date and the related Share Delivery
Quantity that is three (3) Full Exchange Business Days following such Exercise
Date. Such request shall not unreasonably be denied.
 
   
Covenants relating to Net Physical Settlement:
 
If, on or before the 30th Business Day following delivery of Shares hereunder,
Dealer notifies the Counterparty that Dealer has reasonably determined after
advice from counsel that there is a considered risk that such Shares are subject
to restrictions on transfer in the hands of Dealer pursuant to the rules and
regulations promulgated under the Securities Act of 1933, as amended
(“Securities Act”), then Counterparty shall either (i) deliver Shares that are
covered by an effective registration statement of Counterparty for immediate
resale by Dealer or (ii) agree to deliver additional Shares in the amount and
manner specified in sub-paragraph (B) or (C), as applicable, hereto.
 
   
 
  (A) If Counterparty elects to deliver Shares as described in above clause (i),
then Counterparty shall
 
   
 
  (a) afford Dealer a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty that is customary in scope for
underwritten offerings of equity securities registered for resale;
 
   
 
  (b) promptly file and use commercially reasonable efforts to obtain the
effectiveness of a registration statement for immediate resale (the
“Registration Statement”) in form and content reasonably satisfactory to Dealer
and filed pursuant to Rule 415 under the Securities Act, and such prospectuses
as Dealer may reasonably request to comply with the applicable prospectus
delivery requirements (the “Prospectus”) for the resale by Dealer of such number
of Shares as Dealer shall reasonably specify in accordance with this paragraph,
such Registration Statement to be effective and Prospectus to be current until
the earliest of the date on which (1) all Delivered Shares have been sold by
Dealer, (2) Dealer has advised Counterparty that it no longer requires that such
Registration Statement be effective, (3) all remaining Delivered Shares could be
sold by Dealer without registration pursuant to Rule 144 promulgated under the
Securities Act (the “Registration Period”) or (4) Counterparty has provided a

4



--------------------------------------------------------------------------------



 



Execution Copy

     
 
  legal opinion of nationally recognized counsel in form and substance
satisfactory to Dealer (with customary assumptions and exceptions) that the
Shares issuable upon exercise of these Warrants will be freely tradable under
the Securities Act upon delivery to Dealer and not subject to any legend
restricting transferability. It is understood that the Registration Statement
and Prospectus may cover a number of Shares equal to the aggregate number of
Shares (if any) reasonably estimated by Dealer to be potentially deliverable by
Counterparty in connection with Net Physical Settlement hereunder (not to exceed
the Maximum Deliverable Share Amount) and shall be subject to the same
suspension of sales during “blackout dates” as provided in the following
paragraph; and
 
   
 
  (c) Counterparty will enter into a registration rights agreement with Dealer
in form and substance reasonably acceptable to Dealer and Counterparty
(“Registration Rights Agreement”), which agreement will contain among other
things, customary representations and warranties and indemnification,
restrictions on sales during “blackout dates”, provide for delivery of comfort
letters, opinions of counsel, due diligence rights and other rights relating to
the registration of a number of Shares equal to the number of Delivered Shares
and other Shares deliverable hereunder up to the Maximum Deliverable Share
Amount.
 
   
 
  (d) Counterparty shall promptly pay to Dealer a $0.04 per Share fee with all
Shares delivered in connection with Net Physical Settlement pursuant to a
Registration Statement.
 
   
 
  (B) If Counterparty elects to deliver Shares as described in above clause
(ii), then
 
   
 
  (a) Counterparty shall afford Dealer and any potential institutional purchaser
of any Shares identified by Dealer a reasonable opportunity to conduct a due
diligence investigation with respect to Counterparty that is customary in scope
for private placements of equity securities by a publicly reporting company (if
Counterparty is a publicly reporting company at such time) to institutional
purchasers subject to execution of any customary confidentiality agreements;
 
   
 
  (b) Counterparty shall enter into an agreement (a “Private Placement
Agreement”) with Dealer on commercially reasonable terms in connection with the
private placement of such Shares by Counterparty to Dealer or an affiliate and
the private resale of such shares by Dealer or such affiliate, substantially
similar to private placement purchase agreements customary for private
placements of equity securities by a publicly reporting company (if Counterparty
is a publicly reporting company at such time) to institutional purchasers, in
form and substance commercially reasonably satisfactory to Dealer and
Counterparty, which Private Placement Agreement shall include reasonable and
customary provisions relating to the indemnification of, and contribution in
connection with the liability of, Dealer and its affiliates, shall provide for
the payment by Counterparty of all reasonable expenses in connection with such
resale, including all reasonable and documented fees and expenses of counsel for
Dealer, shall contain representations, warranties and agreements of Counterparty
reasonably necessary or advisable to establish and maintain the availability of
an exemption from the registration requirements of the Securities Act for such
resales, and shall use reasonable best efforts to provide for the delivery of
accountants’ “comfort letters” to Dealer or such affiliate with respect to the
financial statements and certain financial information contained in or
incorporated by reference into any offering memorandum prepared for the resale
of such Shares;

5



--------------------------------------------------------------------------------



 



Execution Copy

     
 
  (c) Dealer shall sell the Delivered Shares in a commercially reasonable
manner, in good faith and in accordance with the terms and limitations set forth
in the Private Placement Agreement until the amount received by Dealer for the
sale of the Shares (the “Proceeds Amount”) is equal to the Net Physical
Settlement Amount. Any remaining Delivered Shares shall be returned to
Counterparty. If the Proceeds Amount is less than the Net Physical Settlement
Amount, Counterparty shall promptly deliver upon notice from Dealer additional
Shares to Dealer until the dollar amount from the sale of such Shares by Dealer
equals the difference between the Net Physical Settlement Amount and the
Proceeds Amount. In no event shall Counterparty be required to deliver to Dealer
a number of Shares greater than the Maximum Deliverable Share Amount.
 
   
 
  (C) Notwithstanding the foregoing: (I) if Counterparty has elected to deliver
Shares as described in clause (i) above and either (a) Counterparty does not
provide for the sale of the Shares under the Registration Statement as provided
in the Registration Rights Agreement or (b) some Shares cannot be registered
under the Registration Statement due to Rule 415(a)(4) under the Securities Act,
then the provisions of sub-paragraph (B) shall apply to the extent Counterparty
has not satisfied its obligations hereunder by the delivery of Shares pursuant
to sub-paragraph (A). (II) If sub-paragraph (B) is applicable and Counterparty
fails to satisfy its obligations under such sub-paragraph (B), then Counterparty
may deliver unregistered Shares of equivalent value to the Net Physical
Settlement Amount (or, if applicable, the unsatisfied portion thereof). The
value of any unregistered Shares so delivered shall be discounted to reflect an
appropriate liquidity discount (determined by Dealer in good faith and in a
commercially reasonable manner). (III) If some or all of the Delivered Shares
cannot be used to close out stock loans in the shares of Counterparty entered
into to establish or maintain short positions by Dealer in connection with this
Transaction without a prospectus being required by applicable law to be
delivered to such lender, then the value of any such Delivered Shares shall
reflect an additional discount of 0.15% below the value otherwise determined
under this heading “Covenants relating to Net Physical Settlement” and the
number of Shares deliverable shall be correspondingly increased. Dealer and
Counterparty agree that actual damages would be difficult to ascertain under
these circumstances and that the amount of liquidated damages resulting from the
determination in the preceding sentence is a good faith estimate of such damages
and not a penalty. In no event shall Counterparty be required to top-up any
delivery in cash or deliver to Dealer a number of Shares greater than the
Maximum Deliverable Share Amount.
 
   
Limitations on Net Physical
Settlement by Counter party:
 
Notwithstanding anything herein or in the Agreement to the contrary, the number
of Shares that may be delivered at settlement by Counterparty shall not exceed
the product of 1.20 times the initial Number of Warrants at any time (“Maximum
Deliverable Share Amount”), as adjusted by the Calculation Agent to account for
any subdivision, stock-split, reclassification or similar dilutive event with
respect to the Shares.
 
   
 
  Counterparty represents and warrants that the number of Available Shares as of
the Trade Date is greater than the Maximum Deliverable Share Amount.
Counterparty covenants and agrees that Counterparty shall not take any action of
corporate governance or otherwise to reduce the number of Available Shares below
the Maximum Deliverable Share Amount.
 
   
 
  For this purpose, “Available Shares” means the number of Shares Counterparty
currently has authorized (but not issued and outstanding) less the maximum

6



--------------------------------------------------------------------------------



 



Execution Copy

     
 
  number of Shares that may be required to be issued by Counterparty in
connection with stock options, convertibles, and other commitments of
Counterparty that may require the issuance or delivery of Shares in connection
therewith.
 
   
Dividends:
   
 
   
Extraordinary Dividends:
  Any and all dividends declared by the Issuer for which the ex-dividend date
occurs during the period from, and including, the Trade Date to, and including,
the date on which Counterparty has fully performed its obligations to deliver
Shares hereunder.
 
   
Adjustments:
   
 
   
Method of Adjustment:
  Calculation Agent Adjustment
 
   
Extraordinary Events:
   
 
   
Consequences of Merger Events:
  (a) Share-for-Share: Calculation Agent Adjustment
 
   
 
  (b) Share-for-Other: Calculation Agent Adjustment
 
   
 
  (c) Share-for-Combined: Calculation Agent Adjustment
 
   
Tender Offer:
  Applicable
 
   
Consequences of Tender Offers:
  (a) Share-for-Share: Calculation Agent Adjustment
 
   
 
  (b) Share-for-Other: Calculation Agent Adjustment
 
   
 
  (c) Share-for-Combined: Calculation Agent Adjustment
 
   
Nationalization, Insolvency
or Delisting:
 
Cancellation and Payment (subject to satisfaction by delivery of Shares as set
forth in “Early Termination” below). In addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the American Stock Exchange or the NASDAQ National Market System (or
their respective successors, including without limitation the NASDAQ Global
Market and NASDAQ Global Select Market); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.
 
   
Determining Party:
  As specified under “Early Termination”
 
   
 
  For the avoidance of doubt, with respect to any Extraordinary Events
hereunder, upon the occurrence of Cancellation and Payment in whole or in part,
the parties agree that, notwithstanding anything to the contrary in the Equity
Definitions, the provisions set forth in the Early Termination section below
shall apply.
 
   
Additional Disruption Events:
   

7



--------------------------------------------------------------------------------



 



Execution Copy

     
Change in Law:
  Applicable
 
   
Failure to Deliver:
  Not Applicable
 
   
Insolvency Filing:
  Applicable
 
   
Hedging Disruption Event:
  Applicable
 
   
Increased Cost of Hedging:
  Not Applicable
 
   
Loss of Stock Borrow:
  Applicable
 
   
Maximum Stock Loan Rate:
  0.75%
 
   
Increased Cost of Stock Borrow:
  Applicable
 
   
Initial Stock Loan Rate:
  0.25%
 
   
Hedging Party:
  Dealer
 
   
Determining Party:
  As specified under “Early Termination”
 
   
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgments Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgments:
  Applicable
 
   
Other Provisions:
   
 
   
Additional Agreements:
  If Counterparty would be obligated (but for the provisions of this paragraph)
to pay cash to Dealer pursuant to the terms of this Agreement for any reason,
then such payment obligation shall be satisfied by the delivery to Dealer of a
number of Shares (whether registered or unregistered) having a cash value equal
to the amount of such payment obligation (such number of Shares to be delivered
to be determined by the Calculation Agent to determine the number of Shares that
could be sold by Dealer over a reasonable period of time to realize the cash
equivalent of such payment obligation taking into account any applicable
discount (determined by the Calculation Agent) to reflect any restrictions on
transfer as well as the market value of the Shares). Settlement relating to any
delivery of Shares pursuant to this paragraph shall occur within a reasonable
period of time. The number of Shares delivered pursuant to this paragraph shall
not exceed the Maximum Deliverable Share Amount and shall be subject to the
provisions under “Early Termination” hereof regarding Proceeds Amount.
 
   
Early Termination:
  Notwithstanding Section 6(e) of the Agreement or Sections 12.7 or 12.8 of the
Equity Definitions, if, with respect to the Transaction contemplated hereunder,
(A) an Early Termination Date with respect to any Event of Default or any
Termination Event, (B) a Merger Date with respect to any Merger Event or Tender
Offer Date with respect to a Tender Offer, (C) a Closing Date with respect to an
event described in Section 12.6 of the Equity Definitions, or (D) date as of
which the Transaction is, or is deemed to have been, terminated or cancelled as
a result of an applicable Additional Disruption Event (any such

8



--------------------------------------------------------------------------------



 



Execution Copy

     
 
  date, the “Relevant Date”) shall occur, then in lieu of calculating any
payments hereunder pursuant to Section 6(e) of the Agreement or Sections 12.7 or
12.8 of the Equity Definitions, as applicable, (if a calculation under such
sections would otherwise be required), the Calculation Agent shall determine the
number of Shares deliverable by Counterparty to Dealer on the following basis:
 
   
 
  (1) such Relevant Date shall be the sole Exercise Date hereunder and Automatic
Exercise shall be applicable to the unexercised Number of Warrants (the
“Unexpired Number”);
 
   
 
  (2) the Settlement Method shall be Net Share Settlement;
 
   
 
  (3) Counterparty shall deliver to Dealer the Net Share Settlement Amount on
the Settlement Date with respect to such Relevant Date (“Early Termination Stock
Settlement”); provided that, if Counterparty is delivering Shares as a result of
a Merger Event, the Settlement Date for such delivery will be immediately prior
to the effective time of the Merger Event and the Shares will be deemed
delivered at such time such that Dealer will be a holder of the Shares prior to
such effective time;
 
   
 
  (4) Net Share Settlement Amount shall mean (subject to the Maximum Deliverable
Share Amount) a number of Shares equal to the sum of (A) the Share Delivery
Quantity (as defined herein) and (B) the product of (x) the additional Shares
per Warrant (the “Additional Shares”) determined by reference to the table
attached as Annex A hereto based on the date on which such Relevant Date occurs
and the VWAP Price on such date, (y) the Unexpired Number, and (z) the Warrant
Entitlement;
 
   
 
  (5) with respect to the determination of Additional Shares, if the actual VWAP
Price is between two VWAP Price amounts in the table or the Relevant Date is
between two Relevant Dates in the table, the Additional Shares shall be
determined by a straight-line interpolation between the number of Additional
Shares set forth for the next higher and next lower VWAP Price amounts and the
two nearest Relevant Dates, as applicable, based on a 365-day year; and
 
   
 
  (6) with respect to any adjustment to the terms of the Transaction, the
Calculation Agent, shall correspondingly adjust the Additional Shares and/or the
VWAP Prices (each as set forth in the table in Annex A hereto) as of any date of
such adjustments; provided, for the avoidance of doubt, that any such
adjustments shall be made consistently with the applicable provisions of this
Confirmation and the Equity Definitions. For the avoidance of doubt, any
calculations made by the Calculation Agent with respect to this Transaction
pursuant to Section 11.2(c), Section 12.2(d) or Section 12.3(c) of the Equity
Definitions may take into account the Calculation Agent’s determination of the
fair market value of the Shares under the then prevailing circumstances.
 
   
 
  On or prior to the Relevant Date, if so requested by Dealer upon advice of
counsel, Counterparty shall enter into a registration rights agreement with
Dealer in form and substance reasonably acceptable to Dealer and Counterparty
(which agreement will contain among other things, reasonable customary
representations and warranties and indemnification, restrictions on sales during
“blackout dates”, and provide for delivery of comfort letters, opinions of
counsel, due diligence rights and other customary rights) and Counterparty shall
satisfy the conditions contained therein and Counterparty shall file and use its
commercially reasonable efforts to obtain the effectiveness a Registration
Statement pursuant to Rule 415 under the Securities Act. If and when such

9



--------------------------------------------------------------------------------



 



Execution Copy

     
 
  Registration Statement shall have been declared effective by the Securities
and Exchange Commission, Counterparty shall have made available to Dealer such
Prospectuses as Dealer may reasonably request to comply with the applicable
prospectus delivery requirements for the resale by Dealer of such number of
Shares as Dealer shall specify (or, if greater, the number of Shares that
Counterparty shall specify). Such Registration Statement shall be effective and
Prospectus shall be current until the earliest of the date on which (i) all
Shares delivered by Counterparty in connection with an Early Termination Date,
(ii) Dealer has advised Counterparty that it no longer requires that such
Registration Statement be effective, (iii) all remaining Shares could be sold by
Dealer without registration pursuant to Rule 144 promulgated under the
Securities Act (the “Termination Registration Period”) or (iv) Counterparty has
provided a legal opinion of nationally recognized counsel in form and substance
satisfactory to Dealer (with customary assumptions and exceptions) that the
Shares issuable upon exercise of these Warrants will be freely tradable under
the Securities Act upon delivery to Dealer and not subject to any legend
restricting transferability. It is understood that the Registration Statement
and Prospectus will cover a number of Shares equal to the number of Shares plus
the aggregate number of Shares (if any) reasonably estimated by Dealer to be
potentially deliverable by Counterparty in connection with Early Termination
Stock Settlement hereunder, but in no event exceeding the Maximum Deliverable
Share Amount. On each day during the Termination Registration Period
Counterparty shall represent that each of its filings under the Securities Act,
the Exchange Act or other applicable securities laws that are required to be
filed have been filed and that, as of the respective dates thereof and as of the
date of this representation, they do not contain any untrue statement of a
material fact or omission of a material fact required to be stated therein or
necessary to make the statements made, in the light of the circumstances under
which they were made, not misleading.
 
   
 
  If Counterparty does not deliver Shares subject to an effective Registration
Statement as set forth above (or if some or all of the Shares delivered cannot
be used to close out stock loans in the shares of Counterparty entered into to
establish or maintain short positions by Dealer in connection with this
Transaction without a prospectus being required by applicable law to be
delivered to such lender), the provisions of sub-paragraphs (B) and (C) set
forth above under “Covenants Relating to Net Physical Settlement” shall apply,
mutatis mutandis, as if the Net Physical Settlement Amount were the Transaction
Early Termination Amount. “Transaction Early Termination Amount” means the Net
Share Settlement Amount multiplied by the Settlement Price. In no event shall
Counterparty be required to deliver to Dealer a number of Shares greater than
the Maximum Deliverable Share Amount.
 
   
Compliance With Securities Laws:
 
Counterparty represents and agrees that it has complied, and will comply, in
connection with this Transaction and all related or contemporaneous sales and
purchases of Shares, with the applicable provisions of the Securities Act, the
Exchange Act and the rules and regulations promulgated thereunder, including,
without limitation, Rule 10b-5 and 13e and Regulation M under the Exchange Act.
 
   
 
  Each party acknowledges that the offer and sale of the Transaction to it is
intended to be exempt from registration under the Securities Act by virtue of
Section 4(2) thereof. Accordingly, each party represents and warrants to the
other party that (i) it has the financial ability to bear the economic risk of
entering into the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as

10



--------------------------------------------------------------------------------



 



Execution Copy

     
 
  promulgated under the Securities Act and (iii) the disposition of this
Transaction and the Shares is restricted under this Confirmation, the Securities
Act and state securities laws.
 
   
 
  Counterparty further represents and warrants that:
 
   
 
  (a) Counterparty is not entering into this Transaction to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares);
 
   
 
  (b) Counterparty represents and acknowledges that as of the date hereof and
without limiting the generality of Section 13.1 of the Equity Definitions,
Dealer is not making any representations or warranties with respect to the
treatment of the Transaction under FASB Statements 149 or 150, EITF Issue
No. 00-19 (or any successor issue statements) or under FASB’s Liabilities &
Equity Project;
 
   
 
  (c) Counterparty is not, and after giving effect to the Transaction
contemplated hereby, will not be, an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.
 
   
 
  (d) As of the Trade Date and each date on which a payment or delivery is made
by Counterparty hereunder, (i) the assets of Counterparty at their fair
valuation exceed the liabilities of Counterparty, including contingent
liabilities; (ii) the capital of Counterparty is adequate to conduct its
business; and (iii) Counterparty has the ability to pay its debts and other
obligations as such obligations mature and does not intend to, or believe that
it will, incur debt or other obligations beyond its ability to pay as such
obligations mature.

          Account Details:   Account for payments to Counterparty:
 
       
 
      PNC Bank, Ohio, N.A.
 
      201 East Fifth Street
 
      Cincinnati, Ohio 45201
 
      ABA Number: 042000398
 
      Account Name: General Cable Corporation
 
      Account Number: 4074093412
 
      SWIFT: PNCCUS33

     
 
  Account for delivery of Shares to Counterparty: [To be advised]
 
   
 
  Account for payments to Dealer: [To be advised]
 
   
 
  Account for delivery of Shares to Dealer: [To be advised]
 
   
Agreement Regarding Shares:
 
Counterparty agrees that, in respect of any Shares delivered to Dealer, such
Shares shall be, upon such delivery, duly and validly authorized, issued and
outstanding, fully paid and non-assessable and subject to no adverse claims of
any other party. The issuance of such Shares does not and will not require the
consent, approval, authorization, registration or qualification of any
government authority, except such as shall have been obtained on or before the
delivery date of any Shares or as may be required in connection with any
Registration Statement relating to any Shares.
 
   
Bankruptcy Rights:
  In the event of Counterparty’s bankruptcy, Dealer’s rights in connection with
this Transaction shall not exceed those rights held by common shareholders.

11



--------------------------------------------------------------------------------



 



Execution Copy

     
 
  For the avoidance of doubt, the parties acknowledge and agree that Dealer’s
rights with respect to any other claim arising from this Transaction prior to
Counterparty’s bankruptcy shall remain in full force and effect and shall not be
otherwise abridged or modified in connection herewith.
 
   
Set-Off:
  Each party waives any and all rights it may have to set-off, whether arising
under any agreement, applicable law or otherwise.
 
   
Transfer:
  Neither party may transfer its rights and delegate its obligations under this
Transaction without the prior written consent of the other party, which shall
not be unreasonably withheld. Either party may assign its rights and delegate
its obligations hereunder, in whole or in part, to any other person (an
“Assignee”) with the prior consent of the other party, effective (the “Transfer
Effective Date”) upon delivery to such party of an executed acceptance and
assumption by the Assignee (an “Assumption”) of the transferred obligations of
the assigning party under this Transaction (the “Transferred Obligations”).
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Dealer’s obligations in respect of this Transaction and
any such designee may assume such obligations. Dealer shall be discharged of its
obligations to Counterparty to the extent of any such performance.
 
   
Indemnity:
  Each party (the “Indemnifying Party”) agrees to indemnify the other party, its
Affiliates and their respective directors, officers, agents and controlling
parties (each such person being an “Indemnified Party”) from and against any and
all losses, claims, damages and liabilities, joint and several, to which such
Indemnified Party may become subject because of a breach of any representation
or covenant hereunder, in the Agreement or any other agreement relating to the
Agreement or Transaction and will reimburse Indemnified Party for all reasonable
expenses (including reasonable legal fees and expenses) as they are incurred in
connection with the investigation of, preparation for, or defense of, any
pending or threatened claim or any action or proceeding arising therefrom,
whether or not such Indemnified Party is a party thereto. The Indemnifying Party
will not be liable under the foregoing Indemnity provision to the extent that
any loss, claim, damage, liability or expense is found in a final judgment by a
court to have resulted from an Indemnified Party’s gross negligence or willful
misconduct.

Additional Agreements, Representations and Covenants of Counterparty, Etc.:

(a)   Counterparty hereby represents and warrants to Dealer, on each day from
the Trade Date to and including the earlier of (i) December 15, 2006, and
(ii) the date by which Dealer is able to initially complete a hedge of its
position created by this Transaction, that:

  (1)   it will not, and will not permit any person or entity subject to its
control to, bid for or purchase Shares during such period except pursuant to
transactions or arrangements which have been approved by Dealer or an affiliate
of Dealer; and     (2)   it has publicly disclosed all material information
necessary for it to be able to purchase or sell Shares in compliance with
applicable federal securities laws and that it has publicly disclosed all
material information with respect to its condition (financial or otherwise).

(b)   No collateral shall be required by either party for any reason in
connection with this Transaction.

12



--------------------------------------------------------------------------------



 



Execution Copy

(c)   Dealer shall not be entitled to exercise any Warrant or take delivery of
any Shares deliverable hereunder, and Automatic Exercise shall not apply with
respect to any Warrant, to the extent (but only to the extent) that the receipt
of any Shares upon the exercise of such Warrant or otherwise hereunder would
result in Dealer, or its ultimate parent entity becoming, directly or
indirectly, the beneficial owner (as such term is defined for purposes of
Section 13(d) of the Exchange Act) at any time of more than 8.0 percent of the
class of the Counterparty’s outstanding equity securities that is comprised of
the Shares (an “Excess Share Owner”).       Dealer shall provide prior notice to
Counterparty if the exercise of any Warrant or delivery of Shares hereunder
would cause Dealer to become, directly or indirectly, an Excess Share Owner;
provided that the failure of Dealer to provide such notice shall not alter the
effectiveness of the provisions set forth in the preceding sentence and any
purported exercise or delivery in violation of such provisions shall be void and
have no effect. If any delivery owed to Dealer hereunder is not made, in whole
or in part, as a result of this provision, Counterparty’s obligation to make
such delivery shall not be extinguished and Counterparty shall make such
delivery as promptly as practicable after Dealer gives notice that such delivery
would not result in Dealer being an Excess Share Owner; provided that any such
notice must be delivered by Dealer no later than June 5, 2014.       If Dealer
is not entitled to exercise any Warrant because such exercise would cause Dealer
to become, directly or indirectly, an Excess Share Owner and Dealer thereafter
disposes of Shares owned by it or any action is taken that would then permit
Dealer to exercise such Warrant without such exercise causing it to become,
directly or indirectly, an Excess Share Owner, then Dealer shall provide notice
of the taking of such action to Counterparty and such Warrant shall then become
exercisable by Dealer to the extent such Warrant is otherwise or had otherwise
become exercisable hereunder; provided that any such notice must be delivered by
Dealer no later than June 5, 2014. In such event, the Expiration Date with
respect to such Warrant shall be the date on which Counterparty receives such
notice from Dealer, and the related Settlement Date shall be as soon as
reasonably practicable after receipt of such notice but no more than three
(3) Exchange Business Days thereafter (but in no event shall the Settlement Date
occur prior to the date on which it would have otherwise occurred but for the
provisions of this subsection); provided that the related Net Physical
Settlement Amount shall be the same as the Net Physical Settlement Amount but
for the provisions of this subsection. In addition, within 30 calendar days of a
Settlement Date, Counterparty shall use its reasonable efforts to refrain from
activities that could reasonably be expected to result in Dealer’s ownership of
Shares exceeding 10% of all issued and outstanding Shares.

Matters Relating to Agent:

(a)   Role of Agent. Credit Suisse, New York branch, in its capacity as Agent
will be responsible for (A) effecting this Transaction, (B) issuing all required
confirmations and statements to Dealer and Counterparty, (C) maintaining books
and records relating to this Transaction in accordance with its standard
practices and procedures and in accordance with applicable law and (D) unless
otherwise requested by Counterparty, receiving, delivering, and safeguarding
Counterparty’s funds and any securities in connection with this Transaction, in
accordance with its standard practices and procedures and in accordance with
applicable law.

  (i)   Agent is acting in connection with this Transaction solely in its
capacity as Agent for Dealer and Counterparty pursuant to instructions from
Dealer and Counterparty. Agent shall have no responsibility or personal
liability to Dealer or Counterparty arising from any failure by Dealer or
Counterparty to pay or perform any obligations hereunder, or to monitor or
enforce compliance by Dealer or Counterparty with any obligation hereunder,
including, without limitation, any obligations to maintain collateral. Each of
Dealer and Counterparty agrees to proceed solely against the other to collect or
recover any securities or monies owing to it in connection with or as a result
of this Transaction. Agent shall otherwise have no liability in respect of this
Transaction, except for its gross negligence or willful misconduct in performing
its duties as Agent.     (ii)   Any and all notices, demands, or communications
of any kind relating to this Transaction between Dealer and Counterparty shall
be transmitted exclusively through Agent at the following address:

13



--------------------------------------------------------------------------------



 



Execution Copy

      Credit Suisse, New York branch
Eleven Madison Avenue
New York, NY 10010-3629         For payments and deliveries:
Facsimile No.: (212) 325 8175
Telephone No.: (212) 325 8678 / (212) 325 3213         For all other
communications:
Facsimile No.: (212) 325 8173
Telephone No.: (212) 325 8676 / (212) 538 5306 / (212) 538 1193 / (212) 538 6886
    (iii)   The date and time of the Transaction evidenced hereby will be
furnished by the Agent to Dealer and Counterparty upon written request.     (iv)
  The Agent will furnish to Counterparty upon written request a statement as to
the source and amount of any remuneration received or to be received by the
Agent in connection with the Transaction evidenced hereby.     (v)   Dealer and
Counterparty each represents and agrees (A) that this Transaction is not
unsuitable for it in the light of such party’s financial situation, investment
objectives and needs and (B) that it is entering into this Transaction in
reliance upon such tax, accounting, regulatory, legal and financial advice as it
deems necessary and not upon any view expressed by the other or the Agent.    
(vi)   Dealer is regulated by The Securities and Futures Authority and has
entered into this Transaction as principal. The time at which this Transaction
was executed will be notified to Counterparty (through the Agent) on request.

ISDA Master Agreement:
With respect to the Agreement, Dealer and Counterparty each agree as follows:
“Specified Entity” means in relation to Seller and in relation to Counterparty
for purposes of this Transaction: Not applicable.
The provisions of “Default under Specified Transaction” set forth in
Section 5(a)(v) of the Agreement shall not apply to Dealer or Counterparty.
The “Cross Default” provisions of Section 5(a)(vi) of the Agreement shall not
apply to Dealer or Counterparty.
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Agreement
will not apply to Dealer and Counterparty.
The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to Dealer or to Counterparty.
Payments on Early Termination. For the purpose of Section 6(e) of the Agreement:
(i) Loss shall apply; and (ii) the Second Method shall apply.
“Termination Currency” means USD.
Tax Representations.

(I)   Payer Representations. For the purpose of Section 3(e) of the Agreement,
each party represents to the other party that it is not required by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, of any Relevant Jurisdiction to make any deduction or withholding for
or on account of any Tax from any payment (other than interest under
Section 2(e), 6(d)(ii), or 6(e) of the

14



--------------------------------------------------------------------------------



 



Execution Copy

    Agreement) to be made by it to the other party under the Agreement. In
making this representation, each party may rely on (i) the accuracy of any
representations made by the other party pursuant to Section 3(f) of the
Agreement, (ii) the satisfaction of the agreement contained in Section 4(a)(i)
or 4(a)(iii) of the Agreement, and the accuracy and effectiveness of any
document provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of
the Agreement, and (iii) the satisfaction of the agreement of the other party
contained in Section 4(d) of the Agreement; provided that it will not be a
breach of this representation where reliance is placed on clause (ii) above and
the other party does not deliver a form or document under Section 4(a)(iii) of
the Agreement by reason of material prejudice to its legal or commercial
position.   (II)   Payee Representations. For the purpose of Section 3(f) of the
Agreement, each party makes the following representations to the other party:

  (i)   Dealer represents that it is a corporation organized under the laws of
England and Wales.     (ii)   Counterparty represents that it is a corporation
incorporated in Delaware.

Delivery Requirements. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, each party agrees to deliver the following documents:

(a)   Tax forms, documents or certificates to be delivered are:       Each party
agrees to complete (accurately and in a manner reasonably satisfactory to the
other party), execute, and deliver to the other party, United States Internal
Revenue Service Form W-9 or W-8 BEN, or any successor of such form(s):
(i) before the first payment date under this agreement; (ii) promptly upon
reasonable demand by the other party; and (iii) promptly upon learning that any
such form(s) previously provided by the other party has become obsolete or
incorrect.   (b)   Other documents to be delivered:

                          Covered by Party Required to           Section 3(d)
Deliver Document   Document Required to be Delivered   When Required  
Representation
Counterparty and Dealer
  Evidence of the authority and true signatures of each official or
representative signing this Confirmation   Upon or before the
scheduled Effective
Date   Yes
 
           
Counterparty
  Certified copy of the resolution of the Board of Directors or equivalent
document authorizing the execution and delivery of this Confirmation and such
other certificate or certificates as Dealer shall reasonably request   Upon or
before the
scheduled Effective
Date   Yes

Addresses for Notices: For the purpose of Section 12(a) of the Agreement:
Address for notices or communications to Dealer for all purposes:

         
 
  Address:   Credit Suisse, New York branch
 
      Eleven Madison Avenue
 
      New York, NY 10010-3629
 
  Telephone No.:   (212) 325 8676 / (212) 538 5306 / (212) 538 1193 / (212) 538
6886
 
  Facsimile No.:   (212) 325 8173

Address for notices or communications to Counterparty for all purposes:

15



--------------------------------------------------------------------------------



 



Execution Copy

         
 
  Address:   General Cable Corporation
 
      4 Tesseneer Drive
 
      Highland Heights, KY 41076-9753
 
  Attention:   Brian J. Robinson
 
      Senior Vice President, Controller and Treasurer
 
  Telephone No.:   (859) 572-8483
 
  Facsimile No.:   (859) 572-8441
 
       
 
  Address:   General Cable Corporation
 
      4 Tesseneer Drive
 
      Highland Heights, KY 41076-9753
 
  Attention:   Robert J. Siverd
 
      Executive Vice President, General Counsel and Secretary
 
  Telephone No.:   (859) 572-8890
 
  Facsimile No.:   (859) 572-8444
 
        Process Agent:   Dealer does not appoint a Process Agent.
 
            Counterparty does not appoint a Process Agent.

Multibranch Party. For the purpose of Section 10(c) of the Agreement: Neither
Dealer nor Counterparty is a Multibranch Party.
Offices. The office of the Dealer for Transactions hereunder is
Credit Suisse International
One Cabot Square
London E14 4QJ
England
Calculation Agent. The Calculation Agent is Dealer. Upon the request of either
party, the Calculation Agent (or, in the case of a determination made by a party
(including a party acting as Determining Party or Hedging Party), such party)
shall, no later than the 5th Business Day following such request, provide the
parties with a statement showing, in reasonable detail, the computations
(including any relevant quotations) by which it has determined any amount
payable or deliverable under, or any adjustment to the terms of, this
Transaction. All judgments, determinations and calculations hereunder by the
Calculation Agent or by a party hereto shall be performed in good faith and in a
commercially reasonable manner.
Credit Support Document.
Dealer: Not Applicable.
Counterparty: Not Applicable.
Credit Support Provider.
With respect to Dealer: Not Applicable.
With respect to Counterparty: Not Applicable.

16



--------------------------------------------------------------------------------



 



Execution Copy
Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
this Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.
Netting of Payments. The provisions of Section 2(c) of the Agreement shall not
be applicable to this Transaction.
Basic Representations. Section 3(a) of the Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Sections 3(a)(vi), as follows:
Eligible Contract Participant; Line of Business. Each party agrees and
represents that it is an “eligible contract participant” as defined in
Section 1a(12) of the U.S. Commodity Exchange Act, as amended (“CEA”), this
Agreement and the Transaction thereunder are subject to individual negotiation
by the parties and have not been executed or traded on a “trading facility” as
defined in Section 1a(33) of the CEA, and it has entered into this Confirmation
and this Transaction in connection with its business or a line of business
(including financial intermediation), or the financing of its business.
Acknowledgements:

(a)   The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to this Transaction,
except as set forth in this Confirmation.   (b)   The parties hereto intend for:

  (i)   this Transaction to be a “securities contract” as defined in
Section 741(7) of Title 11 of the United States Code (the “Bankruptcy Code”),
qualifying for the protections under Section 555 of the Bankruptcy Code;    
(ii)   a party’s right to liquidate this Transaction and to exercise any other
remedies upon the occurrence of any Event of Default under the Agreement with
respect to the other party to constitute a “contractual right” as defined in the
Bankruptcy Code;     (iii)   all payments for, under or in connection with this
Transaction, all payments for the Shares and the transfer of such Shares to
constitute “settlement payments” as defined in the Bankruptcy Code.

Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Agreement is modified by
deleting the words “on the day” in the second line thereof and substituting
therefor “on the day that is three Local Business Days after the day”.
Section 6(d)(ii) is further modified by deleting the words “two Local Business
Days” in the fourth line thereof and substituting therefor “three Local Business
Days.”
Amendment of Definition of Reference Market-Makers. The definition of “Reference
Market-Makers” in Section 14 is hereby amended by adding in clause (a) after the
word “credit” and before the word “and” the words “or to enter into transactions
similar in nature to the Transactions.”
Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the “Non-Recording Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s

17



--------------------------------------------------------------------------------



 



Execution Copy
tape of the entire day’s conversations with the Non-Recording Party’s personnel
available to the Non-Recording Party. The Recording Party’s tapes may be used by
either party in any forum in which a dispute is sought to be resolved and the
Recording Party will retain tapes for a consistent period of time in accordance
with the Recording Party’s policy unless one party notifies the other that a
particular transaction is under review and warrants further retention.
Disclosure. Each party hereby acknowledges and agrees that Dealer has authorized
Counterparty to disclose this Transaction and any related hedging transaction
between the parties if and to the extent that Counterparty reasonably determines
(after consultation with Dealer) that such disclosure is required by law or by
the rules of the New York Stock Exchange or any securities exchange.
Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of
Section 2, 5, 6 or 13 of the Agreement (or any definition or provision in
Section 14 to the extent that it relates to, or is used in or in connection with
any such Section) shall be so held to be invalid or unenforceable.
Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.
[Signatures follow on separate page]

18



--------------------------------------------------------------------------------



 



     Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Credit Suisse, New York branch, Eleven Madison Avenue, New
York, NY 10010-3629, Facsimile No. (212) 325-8173.

            Yours faithfully,

CREDIT SUISSE INTERNATIONAL
By Its agent: CREDIT SUISSE SECURITIES (USA) LLC
      By:   /s/ Melissa Garcia         Name:   Melissa Garcia        Title:  
Assistant Vice President
Complex Product Support              By:   /s/ Antony Fisher         Name:  
Antony Fisher        Title:   Vice President
Complex Product Support       
CREDIT SUISSE, NEW YORK BRANCH,
AS AGENT FOR CREDIT SUISSE INTERNATIONAL
 
    By:   /s/ Antony Fisher         Name:   Antony Fisher        Title:   Vice
President
Complex Product Support              By:   /s/ Melissa Garcia         Name:  
Melissa Garcia        Title:   Assistant Vice President
Complex Product Support     

          Agreed and Accepted By:    
 
        GENERAL CABLE CORPORATION    
 
       
By:
  /s/ Robert J. Siverd    
 
 
 
Name: Robert J. Siverd    
 
  Title:   Executive Vice President, General Counsel and Secretary    

OTC Warrant Confirmation

 



--------------------------------------------------------------------------------



 



Annex A
Relevant Date

                                                                               
                                                      VWAP   15-Nov-   15-May-  
15-Nov-   15-May-   15-Nov-   15-May-   15-Nov-   15-May-   15-Nov-   15-May-  
15-Nov-   15-May-   15-Nov-   15-May-   15-Nov-     Price   06   07   07   08  
08   09   09   10   10   11   11   12   12   13   13
 
  $ 39.50       0.393       0.466       0.437       0.408       0.377      
0.345       0.311       0.275       0.216       0.179       0.134       0.088  
    0.044       0.008       0.000  
 
  $ 40.00       0.397       0.469       0.440       0.411       0.381      
0.349       0.315       0.278       0.220       0.183       0.138       0.091  
    0.045       0.009       0.000  
 
  $ 45.00       0.434       0.501       0.473       0.445       0.415      
0.383       0.350       0.314       0.255       0.217       0.170       0.119  
    0.067       0.018       0.000  
 
  $ 50.00       0.468       0.529       0.502       0.475       0.446      
0.415       0.382       0.346       0.288       0.249       0.201       0.148  
    0.091       0.032       0.000  
 
  $ 55.00       0.498       0.554       0.528       0.501       0.474      
0.444       0.412       0.377       0.319       0.281       0.232       0.178  
    0.118       0.050       0.001  
 
  $ 60.00       0.525       0.576       0.551       0.526       0.499      
0.470       0.439       0.405       0.348       0.310       0.263       0.208  
    0.146       0.073       0.004  
 
  $ 65.00       0.550       0.596       0.573       0.548       0.522      
0.494       0.464       0.431       0.376       0.339       0.292       0.237  
    0.175       0.098       0.012  
 
  $ 70.00       0.572       0.615       0.592       0.568       0.543      
0.516       0.487       0.455       0.402       0.365       0.319       0.266  
    0.204       0.127       0.029  
 
  $ 75.00       0.593       0.632       0.610       0.587       0.563      
0.536       0.508       0.477       0.426       0.390       0.346       0.294  
    0.233       0.156       0.055  
 
  $ 80.00       0.562       0.597       0.576       0.554       0.531      
0.505       0.478       0.448       0.398       0.364       0.321       0.270  
    0.212       0.137       0.039  
 
  $ 85.00       0.523       0.556       0.535       0.514       0.491      
0.467       0.441       0.412       0.363       0.330       0.288       0.240  
    0.183       0.112       0.023  
 
  $ 90.00       0.489       0.519       0.499       0.479       0.457      
0.433       0.408       0.380       0.334       0.301       0.261       0.214  
    0.160       0.093       0.014  
 
  $ 100.00       0.433       0.458       0.440       0.421       0.400      
0.378       0.355       0.329       0.285       0.255       0.218       0.175  
    0.126       0.066       0.008  
 
  $ 110.00       0.388       0.409       0.392       0.374       0.355      
0.335       0.313       0.288       0.248       0.220       0.185       0.146  
    0.102       0.050       0.006  
 
  $ 120.00       0.352       0.370       0.353       0.337       0.319      
0.300       0.279       0.256       0.219       0.192       0.161       0.125  
    0.085       0.040       0.005  
 
  $ 130.00       0.321       0.337       0.321       0.306       0.289      
0.271       0.251       0.230       0.195       0.171       0.141       0.108  
    0.073       0.034       0.005  
 
  $ 140.00       0.296       0.309       0.295       0.280       0.264      
0.247       0.229       0.209       0.176       0.153       0.126       0.096  
    0.063       0.030       0.005  
 
  $ 150.00       0.274       0.285       0.272       0.258       0.243      
0.227       0.209       0.191       0.160       0.138       0.113       0.086  
    0.056       0.027       0.004  

 